

EXHIBIT 10.66
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION (TOGETHER, THE “SECURITIES
LAWS”) AND MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED OR
ENCUMBERED IN THE ABSENCE OF COMPLIANCE WITH SUCH SECURITIES LAWS AND UNTIL THE
ISSUER THEREOF SHALL HAVE RECEIVED AN OPINION FROM COUNSEL REASONABLY ACCEPTABLE
TO IT THAT THE PROPOSED DISPOSITION WILL NOT VIOLATE ANY APPLICABLE SECURITIES
LAWS.
 
SECURED PROMISSORY NOTE
 
US$5,000,000
December 14, 2009

 
FOR VALUE RECEIVED, Wits Basin Precious Minerals Inc., a corporation organized
and existing under the laws of the State of Minnesota (the “Company”), hereby
unconditionally promises to pay to Kenglo One Ltd., or its successors and
assigns (the “Holder”), on or before February 14, 2011 (the “Maturity Date”),
the principal sum of Five Million U.S. Dollars (US$5,000,000.00) (the
“Principal”).
 
This Secured Promissory Note (“Note”) is issued pursuant to the terms of that
certain Loan Agreement dated as of December 14, 2009 by and between the Company
and Holder (the “Loan Agreement”), in consideration of a loan by Holder to the
Company of US$4,000,000.  This Note shall be deemed to be issued with an
original issue discount of US$1,000,000, and no additional interest shall accrue
on the Principal hereunder.  Capitalized terms used herein and not otherwise
defined shall have the meanings given to them in the Loan Agreement.
 
1.           Payment.  All payments of Principal on this Note shall be made at
such place as the Holder shall designate to the Company in writing.  If any
payment of Principal on this Note is due on a day that is not a Business Day,
such payment shall be due on the next succeeding Business Day.  “Business Day”
means any day other than a Saturday, Sunday or legal holiday in the State of
Minnesota.
 
2.           Prepayment.  This Note may be prepaid in cash or other immediately
available funds, in whole or in part by the Company at any time and from time to
time, without premium or penalty.  At Holder’s option, any payments on this Note
shall be applied first to pay Holder for all costs of collection of any kind,
including reasonable attorneys’ fees and expenses, and thereafter to the payment
of Principal.
 
3.           Security.  The full and timely payment of this Note shall be
secured pursuant to the terms of that certain Security Agreement dated of even
date herewith by and between Issuer and Holder.
 
4.           Events of Default.  The occurrence of any of the following events
shall constitute a “Event of Default” under this Note:  (a) the Company fails to
pay any monetary obligation under this Note when due in accordance with the
terms hereof; (b) the Company fails to cure a default in the payment of any
indebtedness for borrowed money exceeding $50,000 owing to any other entity or
person within the cure period, if any, applicable to such default and the
default shall not have been waived in writing; (c) the occurrence of any
violation under any document related to the Company’s indebtedness to China
Gold, including, without limitation, any loan agreement, note or security
agreement; (d) any representation or warranty set forth herein or in the Loan
Agreement or any other Transaction Document shall be untrue in any material
respect on the date as of which the facts set forth are stated or certified;
(e) the Company violates any provision of a Transaction Document; (f) the
Company shall generally fail to pay or admit in writing its inability to pay its
debts as they become due; or the Company shall apply for, consent to, or
acquiesce in the appointment of a trustee, receiver or other custodian for
itself or any of its property, or make a general assignment composition, or
similar device for the benefit of its creditors; or a trustee, receiver or other
custodian shall otherwise be appointed for the Company or any of its assets; an
attachment or receivership of assets or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding shall be commenced by or against
the Company; or the Company shall take any corporate action to authorize, or in
furtherance of any item set forth in subsection (f) hereof; or (g) the Company’s
dissolution or liquidation.

 
 

--------------------------------------------------------------------------------

 

5.           Remedies.  Upon any Event of Default, Holder may without further
notice declare the entire unpaid Principal sum of this Note immediately due and
payable; Holder’s failure to declare the entire unpaid Principal sum of this
Note immediately due and payable shall not constitute a waiver by Holder of its
right to so declare at any other time; Holder may employ an attorney to enforce
its rights and remedies hereunder and the Company hereby agrees to pay Holder’s
reasonable attorneys’ fees and other reasonable expenses incurred by Holder in
exercising any of Holder’s rights and remedies upon an Event of Default; and/or
Holder’s rights and remedies provided hereunder shall be cumulative and
concurrent with all other remedies provided by law or in equity and may be
pursued singly, successively or together in Holder’s sole discretion; and
Holder’s failure to exercise any such right or remedy shall not be a waiver or
release of such rights or remedies or the right to exercise any of them at
another time.
 
6.           Transferability.  This Note shall not be transferable, except in
compliance with all applicable state and federal securities laws, regulations
and orders, and with all other applicable laws, regulations and orders.  Holder
shall not transfer any right, title or interest in this Note without the prior
written consent of the Company, which consent shall not be unreasonably
withheld;  provided, however, that this Note may be sold or transferred to an
Affiliate (as defined under Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”)) of the Holder without the prior written
consent of the Company provided that (i) such assignee is an accredited investor
within the meaning of the Securities Act, (ii) the Holder has given prior
written notice to the Company.
 
7.           Waiver.  The Company hereby waives presentment for payment, notice
of nonpayment, protest, notice of protest and all other notices, filing of suit
and diligence in collecting the amounts due under this Note and agrees that the
Holder shall not be required first to initiate any suit or exhaust its remedies
against any other person or parties in order to enforce payment of this
Note.  No waiver of any right or remedy of the Holder under this Note shall be
valid unless in a writing executed by the Holder and any such waiver shall be
effective only in the specific instance and for the specific purpose given.  All
rights and remedies of the Holder of this Note shall be cumulative and may be
exercised singly, concurrently or successively.
 
8.           Notices.  Any notice required or permitted to be given hereunder
shall be given by the Company to the Holder or the Holder to the Company in
accordance with the Loan Agreement.
 
9.           Severability.  If any provision in this Note is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Note will remain in full force and effect. Any provision of this Note held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.
 
10.         Governing Law.  This Note will be governed by the laws of the State
of Minnesota without regard to conflicts of laws principles.

 
 

--------------------------------------------------------------------------------

 

11.         Parties in Interest.  The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties.
 
12.         Section Headings, Construction.  The headings of Sections in this
Note are provided for convenience only and will not affect its construction or
interpretation.  All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Note unless otherwise specified.  All
words used in this Note will be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the words “hereof”
and “hereunder” and similar references refer to this Note in its entirety and
not to any specific section or subsection hereof.
 
13.         Miscellaneous Provisions.  This Note may not be changed orally, but
only by an agreement in writing and signed by the Holder and the Company.  This
Note is subject to the terms, conditions and provisions of the Loan Agreement.
 
IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
date first stated above.
 

 
WITS BASIN PRECIOUS MINERALS INC.
       
By:
/s/ Stephen D. King
 
Name:  
Stephen D. King
 
Title:
Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 